COLEMAN, J.
Appellant sued the appellee upon his bond, to recover for the sale of commercial fertilizer. The defendant pleaded in defense a non-compliance with *583sub-division one (1) of section 142 of the Code of 1886, (Code of 1896, § 390), in so far as that section requires the seller of fertilizers to submit to the commissioner a statement, “setting forth * * * the place of manufacturing!” The evidence showed without conflict that Atlanta, Ga., was designated in the statement to the commissioner as the “place of manufacture,” and that it was in fact manufactured at East Point, Ga., a distinct, separate incorporated municipality about six miles from Atlanta; but the principal office of plaintiff for business was at Atlanta.
Upon the evidence the court might well have charged the jury as matter of law that the statute had not been complied with. The purposes of the act, establishing an Agricultural Department for the State of Alabama, were well stated in the case of Steiner & Sons v. Ray, 84 Ala. 93 ; and parties desiring to sell fertilizers in this State, should comply with its provisions enacted for the protection of the agricultural public. A license to sell fertilizers manufactured in Atlanta, Ga., would not authorize the sale of fertilizers manufactured at East Point, Ga.
Affirmed.